COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ismael Aguilar Alarcon v. The State of Texas

Appellate case number:    01-14-00760-CR

Trial court case number: 1225411

Trial court:              185th District Court of Harris County

        David L. Garza, counsel for appellant, filed an Anders brief on December 12, 2014 which
contains sensitive information, as defined in TEX. R. APP. P. 9.10(a)(3). Specifically, the brief
identifies by name and home address a minor victim of sexual assault. The brief also identifies
other minors by name.
       On December 16, 2014, we struck the brief and ORDERED the brief refiled with
appropriate redactions and use of an alias to protect the privacy of the minors. Appellant’s
counsel has not complied with that order.
         We ORDER David L. Garza to refile a compliant brief within 10 days of the date of this
order.
         It is so ORDERED.

Judge’s signature: _/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: January 22, 2015